DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed April 29, 2021 have been fully considered but they are not persuasive.
Regarding the prior art rejection: the applicant's amendments and arguments/remarks have been fully considered but are moot in view of the new grounds of rejections presented herein.  Specifically the examiner has provided the Goodall reference to teach the limitations presented in the newly amended claims.
Examiner notes per the 112f in particular towards claim 17, the terms ‘system’, ‘apparatus’, and ‘first device’ are all generic terms tied to the function of monitoring. Not one of these terms is provided structure within the claim. Thus the 112f interpretation is appropriate. Examiner notes from MPEP 2181 I. A.: ‘The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for."’
Regarding the 101 rejection:
Regarding Step 1, claims 13-20 are all within at least one of the four categories (claims 13-20 being apparatuses).

Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
The claims clearly recite abstract ideas.
This judicial exception is not integrated into a practical application because: 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims amount to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing 
The additional elements do not provide an improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool to monitor, count, determine, generate and provide. 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide a medical measurement. 
The claims do not apply the abstract idea to a particular machine. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already .
Response to Amendment
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
 ‘the apparatus or the first device … configured to monitor’ in claim 17
-‘the system…configured to monitor’ in claim 17
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites ‘at least one disorder or illness’ twice in the claim making it unclear if each recitation is meant to refer to the same element or not.
Claim 17 recites multiple ‘and/or’ limitations which in combination thus make the claim unclear as to what exactly the claim is intended to encompass or exclude.
Claim 20 recites the limitation "the illness or disorder" in Line 20.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the at least one disorder or illness’.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the limitations of ‘monitor at least one action performed by a patient’, ‘count a number of similar voluntary actions’, ‘determine whether the number of similar voluntary actions is above a threshold’, ‘generate a response’, and ‘provide a response’ which are tied to the abstract ideas of mental processes in that they are concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion) and further are directed to the abstract idea of certain methods of organizing human activity in that they are concepts directed towards managing personal behaviors or interactions between people. This judicial exception is not integrated into a practical application because there are no additional elements recited in the claim that provide significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recites in claim 13 ‘at least one sensor’ and ‘at least one processor’ and ‘a user interface’ and in claim 17 ‘an apparatus’ and ‘a first device’ which are all limitation that are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the judicial exception using a generic computer component. Accordingly the recited additional element do not provide significantly more, thus the claim is directed to an abstract idea. The dependent claims also recite limitations towards the aforementioned abstract idea groupings and do not provide significantly more. Further the dependent claims also recite components such as more specific ‘sensor’ elements (accelerometer/gyroscope) and a ‘wearable device’ but these limitation are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the judicial exception using a generic 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goodall et al. (US 2017/0156662; priority to 14/504,954 filed 10/02/2014).
Regarding claim 13, Goodall teaches an apparatus for assisting treatment of at least one mood, behavioral, or cognitive disorder or illness (Abstract), the apparatus comprising:
at least one sensor (1010) configured to monitor at least one voluntary action performed by a patient (Paragraph 0140; ‘In an embodiment, the motion sensor 1010 generates a sense signal based on a repeated motion of the body portion.’); and 
at least one processor (1006) configured to:
count a number of similar voluntary actions monitored by the at least one sensor (Paragraph 0140; ‘In an embodiment, the motion sensor 1010 measures a number of repetitions of a movement of a body portion.’); 
determine whether the number of similar voluntary actions is above a threshold number within a threshold duration of time (Paragraph 0140; ‘determining that the number of repetitions exceeds a threshold number (e.g., a threshold at which a subject is at risk for a repetitive strain injury)’ and ‘measuring the number of repetitions taken over a specified time period’); and 
in response to determining that the number of similar voluntary actions is above the threshold number within the threshold duration of time: 

provide the response relating to the at least one mood, behavioral, or cognitive disorder or illness to the patient via a user interface of the apparatus and/or to a device separate from the apparatus (Paragraph 0140; ‘can aid in the determination by the system 1000 of whether the subject has a repetitive stress injury or is at risk for a repetitive stress injury, and can provide data regarding actions to treat or avoid a particular repetitive stress injury with the system’; Further see Paragraph 0124).
Regarding claim 14, Goodall teaches wherein the at least one voluntary action comprises a motion sensed by the at least one sensor, and the at least one sensor comprises at least one accelerometer and/or at least one gyroscope (Paragraph 0139; ‘the motion sensor 1010 includes one or more of an accelerometer (e.g., accelerometer 1400)’).
Regarding claim 15, Goodall teaches wherein the at least one voluntary action comprises a change in position of the patient sensed by the at least one sensor, and the at least one sensor comprises a positioning module, at least one accelerometer, and/or at least one gyroscope (Paragraph 0139; ‘In an embodiment, the motion sensor 1010 includes one or more of an accelerometer (e.g., accelerometer 1400) and a proximity sensor (e.g., proximity sensor 1402) to detect a movement of a body portion and generate a sense signal in response thereto.’).
Regarding claim 16, Goodall teaches wherein the apparatus comprises a wearable device worn by the patient or a mobile phone carried by the patient (Figures 6 and 10).
Regarding claim 17, Goodall teaches a system for assisting treatment of at least one mood, behavioral, or cognitive disorder disorder or illness (Abstract), the system comprising:
an apparatus in possession of a patient (1000 including at least 1010); and

wherein: 
the system via the apparatus or the first device, is configured to monitor at least one voluntary action performed by the patient (Paragraph 0140), and 
the system is configured to: 
count a number of similar voluntary actions monitored (Paragraph 0140; ‘In an embodiment, the motion sensor 1010 measures a number of repetitions of a movement of a body portion.’);
determine whether the number of similar voluntary actions is above a threshold number within a threshold duration of time (Paragraph 0140; ‘determining that the number of repetitions exceeds a threshold number (e.g., a threshold at which a subject is at risk for a repetitive strain injury)’ and ‘measuring the number of repetitions taken over a specified time period’);
in response to determining that the number of similar voluntary actions is above the threshold number within the threshold duration of time: 
generate a response relating to the at least one mood, behavioral, or cognitive disorder disorder or illness (Paragraph 0140; ‘can aid in the determination by the system 1000 of whether the subject has a repetitive stress injury or is at risk for a repetitive stress injury, and can provide data regarding actions to treat or avoid a particular repetitive stress injury with the system’); and 
provide the response relating to the at least one mood, behavioral, or cognitive disorder disorder or illness to the patient and/or to a supervisor associated with the patient (Paragraph 0140; ‘can aid in the determination by the system 1000 of whether the subject has a repetitive stress injury or is at risk for a repetitive stress injury, and can provide data regarding actions to treat or avoid a particular repetitive stress injury with the system’; Further see Paragraph 0124).
claim 20, Goodall teaches wherein the system is configured to: identify, diagnose, track, and/or treat the at least one mood, behavioral, or cognitive disorder illness or disorder (Paragraph 0140).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodall et al. (US 2017/0156662; priority to 14/504,954 filed 10/02/2014) in view of Nawanaetal. (US 2014/0081659).
Regarding claim 18, Goodall is silent on the first device being unconnected to the patient. Nawana teaches wherein the first device separate from the apparatus comprises at least one sensor configured to monitor the at least one action performed by the patient, the first device being physically unconnected to the patient (Paragraph 0129). It would have been obvious to one of ordinary skill in the art to have modified Goodall with Nawana because 
Regarding claim 19, Goodall is silent on the monitoring of an additional patient. Nawana teaches wherein the second device separate from the apparatus is configured to: receive first information relating to the at least one action performed by the patient and second information relating to at least one action performed by at least one additional patient; and update at least one database based on the first information and the second information (Paragraphs 0101 and 0162). It would have been obvious to one of ordinary skill in the art to have modified Goodall with Nawana because it would allow for data comparison between similar aspects of medical treatments, e.g., between similar non-Surgical treatments, and for learning overtime through continual data gathering, analysis, and assimilation to decision-making algorithms and thus the system can therefore help improve accuracy of diagnosis and effectiveness of treatment for multiple patients by considering previously gathered data (Paragraph 0101 of Nawana).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791